                   Case
                Case     18-2903, Document
                     3:15-cv-00675-JBA     287, 11/21/2019,
                                        Document  1339 Filed2712212, Page1
                                                              11/21/19 Pageof 11 of 1
                              UNITED STATES COURT OF APPEALS
                                         FOR THE
                                      SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 21st
      day of November, two thousand nineteen.

      Before:      Ralph K. Winter,
                          Circuit Judge.
      ________________________________

       United States Securities and Exchange Commission,            ORDER

                     Plaintiff - Appellee,                          Docket Nos. 18-2903(L), 18-2932(CON),
                                                                    19-102(CON), 19-103(CON),
       NMR e-tailing, LLC                                           19-355(CON), 19-2974(CON),
                                                                    19-3375(CON), 19-3721(CON)
                     Intervenor-Plaintiff-Appellee,

       Oak Management Corporation,

                       Movant-Appellee,
       v.
       Iftikar Ahmed, I-Cubed Domains, LLC, Shalini
       Ahmed, Shalini Ahmed 2014 Grantor Retained
       Annuity Trust, DIYA Holdings, LLC, DIYA Real
       Holdings, LLC, I.I. 1, A minor child, by and through
       his next friends Iftikar and Shalini Ahmed, his
       parents, I.I. 2, A minor child, by and through his next
       friends Iftikar and Shalini Ahmed, his parents, I.I. 3,
       A minor child, by and through his next friends Iftikar
       and Shalini Ahmed, his parents,

                 Defendants-Appellants.
      ________________________________

              Appellants move to hold the appeals in abeyance pending the Supreme Court’s decision in
      Liu v. SEC, docket no. 18-1501.

                IT IS HEREBY ORDERED that the motions are GRANTED.

                                                                 For the Court:

                                                             Catherine O’Hagan Wolfe,
                                                             Clerk of Court




CERTIFIED COPY ISSUED ON 11/21/2019
